Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 10 FIGS. 11a-13b in the reply filed on 14 November 2022 is acknowledged. Claims 7 and 10-20 are directed to non-elected species and are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the vestibule” lacks antecedent basis in the claims. For examination purposes it is construed as a functional recitation of when the device is placed within the mouth to form a “vestibule”.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 2019/0142550).
Regarding claim 1, Sanders discloses a cosmetic facial prosthesis in FIG. 1a-d comprising: a periodontal prosthetic having a front side and back side that fits over a user’s upper or lower jaw bone (see figure below), wherein the front side of the periodontal prosthetic fits over the user’s front gingivae and the back side of the periodontal prosthetic fits over the back side of the user’s back gingivae (as shown in FIG. 3a/b); at least one opening (1c) within the periodontal prosthetic which is capable of fitting over one or more of a user’s teeth as the periodontal prosthetic lies over a user’s gingivae; and a convex portion (see figure below, construed as convex as it protrudes In a curved buccal direction away from the concave curvature of the device over the teeth/gingiva) on the periodontal prosthetic that extends in a distal direction toward the gingiva and extends outward within the vestibule in a buccal direction.
Regarding claim 2, Sanders discloses wherein the periodontal prosthetic comprises a left side, a center side and a right side (see figure below) , wherein the left side comprises a front left side and a back left side (see figure below), the center side comprises an optional front center side and a back center side and the right side comprises a front right side and a back right side (see figure below).
Regarding claim 9, Sanders discloses wherein the periodontal prosthetic comprises a left side, a right side, a front side and a back side that is capable of fitting over the upper or lower jaw bone within the right side, center side or left side of a buccal cavity (see figure below).


    PNG
    media_image1.png
    818
    898
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2019/0159869) in view of Sanders (US 2019/0142550).
Regarding claim 1, Richter discloses a cosmetic facial prosthesis in FIGS. 1-6 comprising: a periodontal prosthetic having a front side and a back base (see figure below) that fits over a user’s upper or lower jaw bone, wherein the front side of the periodontal prosthetic fits over the user’s front gingivae and the back side of the periodontal prosthetic fits over the back side of the user’s back gingivae; at least one opening (42, 19, 23,27) within the periodontal prosthetic which is capable of fitting over one or more of a user’s teeth as the periodontal prosthetic lies over a user’s gingivae (as shown in FIG. 4).

    PNG
    media_image2.png
    814
    889
    media_image2.png
    Greyscale

Richter fail(s) to disclose a convex portion on the periodontal prosthetic that extends in a distal direction toward the gingiva and extends outward within the vestibule in a buccal direction.
However, Sanders discloses a convex portion that extends in a distal direction toward the gingiva and extends outward within the vestibule in a buccal direction (see figure below).

    PNG
    media_image1.png
    818
    898
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Richter, by requiring a convex portion on the periodontal prosthetic that extends in a distal direction toward the gingiva and extends outward within the vestibule in a buccal direction, as taught by Sanders, for providing spacing on a buccal side.
 Regarding claim 2, wherein the periodontal prosthetic comprises a left side, a center side and a right side, wherein the left side comprises a front left side and a back left side, the center side comprises an optional front center side and a back center side and the right side comprises a front right side and a back right side (see figure below).
Regarding claim 9, wherein the periodontal prosthetic comprises a left side, a right side a front side and a back side that is capable of fitting over the upper or lower jaw bone within the right side, center side or left side of a buccal cavity (construed as a center side full arch; see figure below).

    PNG
    media_image3.png
    814
    889
    media_image3.png
    Greyscale

Regarding claims 3-5, Richter further discloses (claim 3) comprising an internal hook which extends within the periodontal prosthetic which is capable of attaching the cosmetic facial prosthesis to a user’s tooth or to the upper or lower jaw bone of the user (see figure below; Col 5, Lines 20-52 ); (claim 4) further comprising a wire-like support structure embedded within the periodontal prosthetic that provides structural support to the cosmetic facial prosthesis (see figure below; Col 5, Lines 20-52, “metal”); (claim 5) wherein the internal hook is in the form of a metal structure which extends outward form the periodontal prosthetic (see figure below; Col 5, Lines 20-52, “metal”).


    PNG
    media_image4.png
    814
    895
    media_image4.png
    Greyscale

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2019/0159869) in view of Sanders (US 2019/0142550) in view of Harrison (US 4,744,758).
Regarding claims 6, Richter/Sanders discloses the claimed invention substantially as claimed.
Richter/Sanders fails to disclose wherein the front center side is excluded and the back center side comprises a wire or wire-like structure that connects the left side of the cosmetic facial prosthesis to the right side of the cosmetic facial prosthesis.
However, Harrison teaches two teeth sections (8/10) of a prosthesis connected by a wire like structure (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Richter/Sanders, by requiring wherein the front center side is excluded and the back center side comprises a wire or wire-like structure that connects the left side of the cosmetic facial prosthesis to the right side of the cosmetic facial prosthesis, as taught by Harrison, for the purpose of providing a partial prosthetic.
Regarding claims 8, Richter/Sanders discloses the claimed invention substantially as claimed.
Richter/Sanders/Harrison fails to disclose further comprising a plurality of individual tooth openings between the front and back left side of the cosmetic facial prosthesis and a plurality of individual tooth openings between the front and back right side of the cosmetic facial prosthesis that allow the cosmetic facial prosthesis to fit over individual teeth.
However, Sanders discloses individual teeth openings (1c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Richter/Sanders/Harrison, by requiring the indivudally contoured openings of Richter to be individual teeth openings which form a plurality of individual tooth openings between the front and back left side of the cosmetic facial prosthesis and a plurality of individual tooth openings between the front and back right side of the cosmetic facial prosthesis that allow the cosmetic facial prosthesis to fit over individual teeth, as taught by Harrison, for the purpose of providing a custom fit prosthetic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         
/MATTHEW M NELSON/               Primary Examiner, Art Unit 3772